UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 ————— AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At July 28, 2011, 39,358,995 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES -2- PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of June 30, 2011 and December 31, 2010 (in thousands, except share and per share data) June 30, December 31, (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $9 and $4 at June 30, 2011 and December 31, 2010, respectively Inventories 22 23 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 53 Total assets $ $ Liabilities and Stockholders' Equity (Deficit): Current liabilities: Line of credit $ $ Accounts payable Deferred services revenue and customer deposits Accrued liabilities and other Total current liabilities Long-term liabilities: Long-term convertible debt - Other long-term liabilities 45 59 Total liabilities Commitments and contigencies (Note 9) Stockholders' equity (deficit): Common stock, $0.001 par value;250,000,000 shares authorized at June 30, 2011 and December 31, 2010; 40,541,870 and 40,304,235 shares issued including treasury shares at June 30, 2011 and December 31, 2010, respectively 40 40 Less: treasury common stock, 1,182,875 shares at June 30, 2011 and December 31, 2010, respectively, at cost Additional paid-in-capital Accumulated deficit Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and six months ended June 30, 2011 and 2010 (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Revenue: Product $ Licensing and sale of patents Services, maintenance and support Total revenue Costs and expenses: Cost of product revenue* 85 Cost of services, maintenance and support revenue* Research and development* Sales and marketing* General and administrative* Total costs and expenses Income (loss) from operations Otherincome (expense), net Income (loss) before provison for (benefit from) income taxes Provision for (benefit from) income taxes 2 4 99 Net income (loss) $ Net income (loss) per share - basic and diluted $ Weighted average shares used in calculating basic net income (loss) per share Weighted average shares used in calculating diluted net income (loss) per share *Including stock-based compensation of: Cost of products, services, maintenance and support revenue $
